Citation Nr: 0031511	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  96-24 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for a neurological disorder based on VA 
hospitalization from February to March 1975.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
by the RO which determined that no new and material evidence 
had been submitted to reopen a claim of service connection 
for multiple sclerosis and denied service connection for 
post-traumatic stress disorder (PTSD) and entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a neurological disorder based on medical treatment 
received during a hospitalization at a VAMC in February and 
March 1975.  

This case was remanded by the Board in July 1997 for further 
development.  The Board noted that the veteran was not 
seeking service connection for multiple sclerosis, which had 
been denied by the Board in 1979.  Rather, he sought service 
connection for primary and secondary service connection for a 
neurological disorder other than multiple sclerosis.  

In a decision of June 1999, the Board denied primary and 
secondary service connection for a neurological disorder, 
other than multiple sclerosis, and also denied service 
connection for PTSD.  The Board remanded the issue of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a neurological disorder based on 
medical treatment received during a hospitalization at a VAMC 
from February to March 1975 for further development by the 
RO.  


REMAND 

The veteran has asserted that compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for his neurological 
disorder are warranted because VA misdiagnosed this 
disability as multiple sclerosis during a hospitalization at 
the John Cochran VA Hospital in St. Louis, Missouri in 
February and March 1975.  The RO has made several exhaustive 
attempts to obtain the veteran's complete VA clinical records 
from this VA medical facility for the period from 1973 to the 
present.  However, all such attempts have been unsuccessful.  
In any event, hospital summaries and some outpatient 
treatment records which are pertinent to the issue now on 
appeal are in the claims folder.  

The Board notes that since the veteran's claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for the pathology at issue was filed prior to 
October 1, 1997, negligence is not for consideration in this 
claim.  In pertinent part, 38 U.S.C.A. § 1151 provides that 
where any veteran shall have suffered an injury, or an 
aggravation of an injury, as a result of VA hospitalization, 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or death, 
compensation shall be awarded in the same manner as if such 
disability or death was service connected.  

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized.  
In determining whether additional disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization, medical or 
surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  38 U.S.C.A. 
§ 3.358(b), (c)(1).  

The regulation further provides, in pertinent part, that 
compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or intended to result from the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).  



In a March 1967 statement , Stuart Weiss, M.D., reported that 
the veteran had been hospitalized recently for evaluation of 
walking difficulties which had been present for six months to 
a year.  Dr. Weiss suspected that the veteran had a 
degenerative disease involving the posterior and lateral 
columns of the spinal cord, possibly early multiple 
sclerosis.  

VA saw the veteran as an outpatient in January 1973 
complaining of numbness and tingling in both hands of six 
months' duration.  The impression was that of cervical 
myelopathy.  

In February 1973, the veteran was hospitalized at John 
Cochran VA Hospital for complaints of numbness and tingling 
in the palmar aspects of both hands and in the fingers.  
These symptoms had been of gradual onset and were of six to 
eight months in duration.  The veteran also gave a history of 
chronic low back pain with sciatic radiation of approximately 
25 years' duration.  He gave a further history of shrapnel 
wounds to the right shoulder, upper thoracic spine and right 
buttock during World War II.  The diagnosis was deferred at 
discharge from the hospital.  

A VA hospital summary is of record that shows hospitalization 
at John Cochran VA Hospital in February and March 1975 for 
evaluation of difficulties in walking.  At that time, the 
veteran said that he had had occasional back pain over the 
previous 30 years that lasted for 2 or 3 days and was 
unaccompanied by weakness or sensory deficits.  It was 
reported that, after his 1973 VA hospitalization, the veteran 
was believed to have had multiple sclerosis, and that since 
then, he had become progressively worse.  At the time of 
discharge from the VA hospital in March 1975, the diagnosis 
was that of multiple sclerosis.   

After a private medical evaluation in July 1994, it was 
reported that the veteran's symptomatology was not compatible 
with multiple sclerosis.  The assessment was that of cervical 
myelopathy with a suspected syringomyelia.  During a private 
hospitalization in August 1994 for the treatment of urinary 
incontinence, it was noted that a MRI study failed to reveal 
evidence of syringomyelia or multiple sclerosis.  After a 
private evaluation conducted in May 1995, the impressions 
included paraplegia, exact diagnosis unclear.  

It is noted that the veteran has never been afforded a VA 
neurological examination to determine the nature and etiology 
of his neurological disability.  Such an examination should 
be conducted prior to further appellate consideration of the 
veteran's claim for compensation benefits pursuant to 
38 U.S.C.A. § 1151 for a neurological disorder based on VA 
hospitalization from February to March 1975.  

In addition, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and etiology of his neurological 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should state that he has reviewed the 
claims folder in his examination report.  
All pertinent clinical findings should be 
reported in detail.  After the 
examination and following a careful 
review of the record, the examiner should 
render a medical opinion in answer to the 
following questions: (a) What is the 
correct diagnosis of the veteran's 
current neurological disability and what 
the correct diagnosis of the neurological 
disorder he had at the time of his 
hospitalization at the John Cochran VA 
hospital in February and March 1975?  (b) 
If the correct diagnosis of the veteran's 
neurological disorder during his 
hospitalization at the John Cochran VA 
hospital in February and March 1975 was 
not multiple sclerosis, did the failure 
to correctly diagnose his neurological 
disorder at that time cause his current 
neurological disability or result in an 
increase in severity of any current 
neurological disability?  

2.  When the above development has been 
completed the RO should review the 
veteran's claim for compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for a 
neurological disorder based on VA 
hospitalization from February to March 
1975.  If this benefit remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to comply with newly 
enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



- 7 -


